Title: Thomas Jefferson to Chapman Johnson, 4 July 1819
From: Jefferson, Thomas
To: Johnson, Chapman


          
            Dear Sir
            Monticello July 4. 19.
          
          Your favor of the 1st is recieved. the ruinous and compleatly rotten state of the locks at my mill is such that any thing of an extraordinary fresh will infallibly blow them up and sweep away the bank of the canal so as to unite it to the river to an extent which no one can previously determine. an immediate decision therefore is of the first importance and takes place of all other considerations; even of that of our being deprived of the aid of mr Peyton, however to be regretted. I must therefore pray you to urge a decision. I shall set out for Bedford on Tuesday the 13th inst. the Staunton mail arrives at Charlottesville the day before. if therefore, after the decision, you can drop me, from the bar, the shortest line you please as to the event, it would greatly relieve me, and the more as I shall not return to this place until the October meeting of the visitors of the University. I salute you with great friendship & respect
          
            Th: Jefferson
          
        